1. "If exception is taken to a final judgment as being erroneous in itself, the assignment of error should specifically set forth the error or errors in it which are complained of."  Lyndon v. Georgia Railway  Electric Co., 129 Ga. 353
(2) (58 S.E. 1047).
2. A general exception to a final judgment will suffice to give this court jurisdiction of the case where an antecedent ruling, complained of as erroneous and made the subject of exceptions, entered into and affected the final result of the case. Lyndon v. Georgia Railway  Electric Co., supra.
3. An assignment of error on dismissal of a motion for new trial for want of prosecution, as "contrary to law," is insufficient to give this court jurisdiction to adjudicate assignments of error on exceptions pendente lite, alleged to have affected the verdict; for the reason that the alleged interlocutory error did not enter into or affect the dismissal of the motion for new trial. Rabhan v. Rabhan, 185 Ga. 355
(195 S.E. 193); Petty v. Bryant, 188 Ga. 102 (2 S.E.2d 910);  Hennessee v. Jennings, 48 Ga. App. 188 (172 S.E. 583) and cit.; Code, §§ 6-801, 6-1607. This and similar cases are to be distinguished from those where the overruling of a motion for new trial is excepted to and the motion contains proper specific grounds of exception, and those where a demurrer which sets forth particular grounds is overruled.
4. Since there is no valid assignment of error in this case on the dismissal of the motion for new trial, this court is without jurisdiction to pass on the exceptions pendente lite to interlocutory rulings alleged to have affected the verdict and judgment but not the judgment of dismissal.
Writ of error dismissed. Sutton, J., concurs. Stephens, P. J.,dissents.
         DECIDED MARCH 9, 1943. REHEARING DENIED MARCH 30, 1943. *Page 233